Order entered September 30, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00387-CR
                                        No. 05-15-00999-CR

                                 PEDRO FIGUEROA, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F13-54250-N, F13-54929-N

                                              ORDER
        The Court ORDERS Felicia Pitre, Dallas County District Clerk, to file the clerk’s record

in cause no. 05-15-00999-CR (trial court no. F13-54929-N) within TEN DAYS of the date of

this order.

        We ORDER appellant to file his brief for both cases within FORTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.

                                                           /s/   ADA BROWN
                                                                 JUSTICE